DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This first non-final action is in response to applicant's original filing of 19 March 2021. Claims 1-25 are pending and have been considered as follows.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
In January, 2019 (updated October 2019), the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter. According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter), or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?

Analysis (35 U.S.C 101) for independent claim 1 
Step 1 Analysis: Claim 1 is directed to an apparatus, which is a machine, one of the statutory categories.
Step 2A Prong One Analysis: 
With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).

 	Claim 1 recites the limitations of “determining the speed limit based on the information related to the environment of the tele-operated transportation vehicle and the information related to the pQoS.” These limitations, as drafted, are a simple process that, under their broadest reasonable interpretation, covers performance of the limitations in the mind. For example, the claim limitations encompass a person looking at the obtained data related to predictive Quality of Service (pQoS) or observing an environment of a vehicle and mentally determining the speed limit. The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same). As such, a person looking at the obtained data related to predictive Quality of Service (pQoS) or observing an environment of a vehicle determines the speed limit, either mentally or using a pen and paper. Thus, the claims recite a mental process. 
	Step 2A Prong Two Analysis: 
With regard to Step 2A, whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.

	Claim 1 does not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application. Claim 1 recites the additional obtaining information related to an environment of the tele-operated transportation vehicle; obtaining information related to a predictive Quality of Service (pQoS) of a communication link between the tele-operated transportation vehicle and a tele-operator of the transportation vehicle. The obtaining steps in the claim are recited at a high level of generality (i.e., as a general means of gathering an environment data of a vehicle and data related to a predictive Quality of Service (pQoS) of a communication link), and amount to mere data gathering, which is a form of insignificant extra-solution activity. The obtaining steps recited in the claim recited at a high level of generality (i.e., as a general means of gathering a data set associated with operating condition of a vehicle), and amount to mere data gathering, which is a form of insignificant extra-solution activity. 
	In addition, “a communication network” and “a control module” are additional elements in claim 1 merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. Such additional elements that amount to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). 
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claim 1 does not recite any specific limitation or combination of limitations that are not well-understood, routine, conventional (WURC) activity in the field. Further, applicant’s specification does not provide any indication that the the determining step are performing using anything other than a conventional computer. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). 
Conclusion
Thus, since claim 1 is: (a) directed toward an abstract idea, (b) does not recite additional elements that integrate the judicial exception into a practical application, and (c) does not recite additional elements that amount to significantly more than the judicial exception, it is clear that claim 1 is directed towards non-statutory subject matter.
Independent claim 14 is similar to claim 1, and is rejected under 35 U.S.C. 101 using the same analysis applied to claim 1 above. 
Still further, the additional limitations are claimed generically and are operating in their ordinary capacity such that they do not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more is more than a drafting effort designed to monopolize the exception. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
	Dependent claims 2-13, 15-25 further limit the abstract idea without integrating the abstract idea into practical application or adding significantly more. For example, “the pQoS comprises at least one of a latency and a data rate” in claim 4, under their broadest reasonable interpretation, covers performance of the limitation in the mind using a similar analysis applied to claim 1 above. 
Therefore, claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “a control module configured to” in claim 1.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 8-18, 21-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dirk et al. (HETZER DIRK ET AL: "5G Connected and Automated Driving: Use Cases and Technologies in Cross-border Environments", 2019 EUROPEAN CONFERENCE ON NETWORKS AND COMMUNICATIONS (EUCNC), IEEE, 18 June 2019 (2019-06-18), pages 78-82, XP033597248, DOI: 10.1109/EUCNC.2019.8801993 [retrieved on 2019-08-14] page 79 - page 82).

	Regarding claim1, Dirk teaches an apparatus for determining a speed limit for a tele-operated transportation vehicle (page 79, right column, lines 26 to 50), the apparatus (see page 79, right column, lines 46 to 48) comprising: 
	one or more interfaces to communicate in a communication network (Page 79, Section III. A, Tele-operated driving is defined as the remote control of automated vehicles by a human or by an artificial intelligence over mobile radio network. page 79, right column, lines 26 to 50); and
	 a control module configured to determine a speed limit for a tele-operated transportation vehicle (page 80, left column, paragraph 3) by: 
		obtaining information related to an environment of the tele-operated transportation vehicle (page 80, left column, paragraph 3); 
		obtaining information related to a predictive Quality of Service (pQoS) of a communication link between the tele-operated transportation vehicle and a tele-operator of the transportation vehicle (page 79, right column, lines 43 to 48); and 
		determining the speed limit based on the information related to the environment of the tele-operated transportation vehicle and the information related to the pQoS (page 79, right column, lines 46 to 48, Predictive QoS is required to issue warnings towards the people in the vehicle and the remote operator in the tele-operated command center when QoS degradation is expected. Possible consequences depend on previously described situations and automated driving levels, but may include reducing speed, changing the route towards one where the network can support the service, or safely stopping the car; page 80, left column, paragraph 3; Updating routes in hazardous situations: automated driving vehicles should avoid getting stuck in queues due to accidents, traffic jams or any other hazard, by switching to alternate routes before getting there, which requires the map to be up-to-date. That can be achieved by utilizing environment or hazard notification information shared by vehicle sensors or road infrastructure in order to recompute optimal routes, generation of an HD map used by the vehicle).	
Regarding claim 14, please see the rejection above with respect to claim 1, which is commensurate in scope to claim 14, with claim 1 being drawn to an apparatus, claim 14 being drawn to a corresponding method. 

Regarding claim 2, Dirk teaches wherein the control module is further configured to apply the speed limit to the transportation vehicle while being tele-operated (page 79, right column, lines 46 to 48, Predictive QoS is required to issue warnings towards the people in the vehicle and the remote operator in the tele-operated command center when QoS degradation is expected. Possible consequences depend on previously described situations and automated driving levels, but may include reducing speed, changing the route towards one where the network can support the service, or safely stopping the car; On top of QoS prediction, which is an important base requirement for tele-operated driving. the safe remote control of a vehicle requires an overall functional safety concept. page 79, right column, lines 26 to 50).
Regarding claim 15, please see the rejection above with respect to claim 2, which is commensurate in scope to claim 15, with claim 2 being drawn to an apparatus, claim 15 being drawn to a corresponding method. 

Regarding claim 3, Dirk teaches wherein the communication link comprises a wireless part and wired part (Page 79, Section III. A, a communication between controllers of a vehicle may be wired part) and wherein the pQoS relates at least to the wireless part (Page 78, right column, to validate advanced 5G features in the cross~border context, such as New Radio, Mobile Edge Computing (MEC), distributed computing, predictive Quality of Service (QoS), Software Defined Networking (SDN), page 78, left column, paragraph I; page 79, right column, lines 26 to 50). 	
Regarding claim 16, please see the rejection above with respect to claim 3, which is commensurate in scope to claim 16, with claim 3 being drawn to an apparatus, claim 16 being drawn to a corresponding method.

Regarding claim 4, Dirk teaches the pQoS comprises at least one of a latency and a data rate (page 81, left column, line 4).	
Regarding claim 17, please see the rejection above with respect to claim 4, which is commensurate in scope to claim 17, with claim 4 being drawn to an apparatus, claim 17 being drawn to a corresponding method.

Regarding claim 5, Dirk teaches wherein the obtaining of the information related to the environment comprises determining the information related to the environment based on sensor data of the tele-operated transportation vehicle (page 80, left column, paragraph 3, At high speed, a typical stand-alone sensing system (e.g., radars, cameras, lidars), wherein the obtaining of the information related to the environment comprises determining the information related to the environment based on sensor data shared among transportation vehicles in the environment of the tele-operated transportation vehicle (page 80, left column, paragraph 3), and/or wherein the obtaining of the information related to the environment comprises receiving the information related to the environment from a communication network (page 80, session III. C, Temporarily static events like traffic jams. High deceleration, emergency braking, or unexpected maneuver of vehicles ahead).		
Regarding claim 18, please see the rejection above with respect to claim 5, which is commensurate in scope to claim 18, with claim 5 being drawn to an apparatus, claim 18 being drawn to a corresponding method.

Regarding claim 8, Dirk teaches wherein the obtaining of the information related to the environment comprises receiving the information related to the environment from traffic infrastructure in the environment of the tele-operated transportation vehicle (see page 81, left column, lines 1 to 5).

Regarding claim 21, please see the rejection above with respect to claim 8, which is commensurate in scope to claim 21, with claim 8 being drawn to an apparatus, claim 21 being drawn to a corresponding method.

Regarding claim 9, Dirk teaches wherein the determining of the speed limit is further based on a probability of an occurrence of an event triggering a time-critical reaction of the tele-operated transportation vehicle (page 80, left column, 5GCroCo will define and trial cooperative solutions to anticipate the detection and localization of such dangerous events and to facilitate smoother and more homogeneous vehicle reaction Temporarily static events like traffic jams. High deceleration, emergency braking, or unexpected maneuver of vehicles ahead (with or without visibility for the ego vehicle) Cut-in anticipation).		Regarding claim 22, please see the rejection above with respect to claim 9, which is commensurate in scope to claim 22, with claim 9 being drawn to an apparatus, claim 22 being drawn to a corresponding method.

Regarding claim 10, Dirk teaches wherein the probability of the occurrence of the event triggering the time-critical reaction is related to the environment of the tele-operated transportation vehicle (page 80, left column, 5GCroCo will define and trial cooperative solutions to anticipate the detection and localization of such dangerous events and to facilitate smoother and more homogeneous vehicle reaction Temporarily static events like traffic jams. High deceleration, emergency braking, or unexpected maneuver of vehicles ahead (with or without visibility for the ego vehicle) Cut-in anticipation).	
Regarding claim 23, please see the rejection above with respect to claim 10, which is commensurate in scope to claim 23, with claim 10 being drawn to an apparatus, claim 23 being drawn to a corresponding method.

Regarding claim 11, Dirk teaches wherein the obtaining of the information related to the pQoS of the communication link between the tele-operated transportation vehicle and the tele-operator of the transportation vehicle comprises receiving the information related to the pQoS from a communication system (page 79, right column, lines 26 to 50, Several challenges on the network arise from this use case, starting with high bandwidth demands for uplink video streaming and the need to provide the capacity to control several vehicles in an area).

Regarding claim 24, please see the rejection above with respect to claim 11, which is commensurate in scope to claim 24, with claim 11 being drawn to an apparatus, claim 24 being drawn to a corresponding method.

Regarding claim 12, Dirk teaches a transportation vehicle comprising the apparatus of claim 1 (page 79, right column, lines 26 to 55).	

Regarding claim 13, Dirk teaches a network component comprising the apparatus of claim 1 (page 79, right column, lines 26- 55).		Regarding claim 25, Dirk teaches a non-transitory computer readable medium including a computer program having a program code for performing the method of claim 14, when the computer program is executed on a computer, a processor, or a programmable hardware component (page 80, left column, second paragraph, generate the HD maps shall be exchanged between the vehicles, data servers, and map providers, page 79, right column, remote vehicle control).	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6 and 19 are rejected under 35 U.S.C. 103 as being obvious over by Dirk et al. (HETZER DIRK ET AL: "5G Connected and Automated Driving: Use Cases and Technologies in Cross-border Environments", 2019 EUROPEAN CONFERENCE ON NETWORKS AND COMMUNICATIONS (EUCNC), IEEE, 18 June 2019 (2019-06-18), pages 78-82, XP033597248, DOI: 10.1109/EUCNC.2019.8801993 [retrieved on 2019-08-14] page 79 - page 82) in view of Gogna (US 2020/0201315 A1).

	Regarding claim 6, Dirk teaches the determining of the speed limit comprises determining a speed limit for a pQoS (page 79, right column, Predictive QoS is required to issue warnings towards the people in the vehicle and the remote operator in the tele-operated command center when QoS degradation is expected. Possible consequences depend on previously described situations and automated driving levels, but may include reducing speed, changing the route towards one where the network can support the service, or safely stopping the car), 
	Dirk does not explicitly teach but Gogna teaches determining different speed limits for different pQoS ([0042] the latency of the network can indicate the amount of time between the vehicle 202 transmitting vehicle data and a remote computing device receiving the vehicle data. [0046], [0053]- [0055] vehicle 202 can prioritize the vehicle data based on the quality (threshold) of network connection. the vehicle can determine a threshold bandwidth (or a threshold associated with a different network parameter) associated with the first network and transmit the lower priority data over the network with the slower network when the threshold bandwidth is met or exceeded). 	
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, determining the speed limit based on the information related to the environment of the tele-operated transportation vehicle and the information related to the pQoS, as taught by Dirk, determining different speed limits for different pQoS, as taught by Gogna, as Dirk and Gogna are directed to a vehicle control (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility determining different speed limits for different pQoS and predictably applied it to increase the computing device's ability to maintain a consistent connection and /or to improve the data transfer performance of the computing device of Dirk ([0021], Gogna). 


	Regarding claim 19, please see the rejection above with respect to claim 6, which is commensurate in scope to claim 19, with claim 6 being drawn to an apparatus, claim 19 being drawn to a corresponding method.

Claims 7 and 20 are rejected under 35 U.S.C. 103 as being obvious over by Dirk et al. (HETZER DIRK ET AL: “5G Connected and Automated Driving: Use Cases and Technologies in Cross-border Environments”, 2019 EUROPEAN CONFERENCE ON NETWORKS AND COMMUNICATIONS (EUCNC), IEEE, 18 June 2019 (2019-06-18), pages 78-82, XP033597248, DOI: 10.1109/EUCNC.2019.8801993 [retrieved on 2019-08-14] page 79 - page 82) in view of Lerner (US 20200349833 A1).

	Regarding claim 7, Dirk does not explicitly teach but Lerner teaches  wherein the determining of the speed limit comprises determining a first lower speed limit for a first environment with first higher traffic dynamics and wherein the determining of the speed limit comprises determining a second higher speed limit for a second environment with second lower traffic dynamics ([0064]-[0072]the road conditions detected at operation 405 may impact an appropriate speed for the vehicle, such as speed, volume, congestion, weather conditions, and the like. Fig. 4, steps 405-425). 
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, determining the speed limit based on the information related to the environment of the tele-operated transportation vehicle and the information related to the pQoS, as taught by Dirk, determining different speed limits for different traffic conditions, as taught by Lerner, as Dirk and Lerner are directed to a vehicle control (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility determining different speed limits for different traffic conditions and predictably applied it to use dynamic speed limits that are adjustable, rather than static, and can be updated in tandem with the changing road conditions to enhance navigation and/or maneuver capabilities of Dirk ([0002], Lerner).

	Regarding claim 20, please see the rejection above with respect to claim 7, which is commensurate in scope to claim 20, with claim 7 being drawn to an apparatus, claim 20 being drawn to a corresponding method.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINGLI WANG whose telephone number is (571)272-8040. The examiner can normally be reached on Mon-Fri 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Anne Antonucci can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-100.

/J.W./         Examiner, Art Unit 3666      	                                                                                                                                                                                         

/ANNE MARIE ANTONUCCI/         Supervisory Patent Examiner, Art Unit 3666